Citation Nr: 0513411	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
December 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  At present, after remand to the RO for 
additional development in November 2003, the veteran's case 
is once again before the Board for appellate adjudication.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge (VLJ) in January 2003.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Competent medical evidence of record does not show that 
the claimed right knee disorder is medically characterized as 
a current disability.


CONCLUSION OF LAW

The claimed right knee disorder was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via an April 2004 RO letter, the July 1999 
rating decision, the March 2000 statement of the case (SOC), 
the November 2003 Board remand, and the April 2002 and 
February 2005 supplemental statements of the case (SSOCs).  
In addition, the April 2004 RO letter, and the April 2002 and 
February 2005 SSOCs, also provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in July 1999 before February 2005, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Specifically, the Board finds that, per an October 
1998 RO letter, and July 1999 and July 2000 responses from 
the National Personnel Records Center (NPRC), all attempts to 
obtain the veteran's service medical records, including any 
records from the Balboa Hospital and any searches for 
alternative records, have been futile.  Furthermore, the 
Board notes that, after the veteran identified that 
additional relevant records may exist at the San Diego, San 
Jose and Palo Alto VA Medical Centers (VAMCs), the RO 
attempted to obtain records from these VAMCs.  However, per 
July 2004, April 2005, and April 2000 responses from these 
VAMCs, respectively, it is evident that these VAMCs are not 
in possession of records that relate to the veteran's care.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the SOC, and the SSOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain listed diseases, such as 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, during the January 2003 travel Board hearing, 
the veteran testified that he injured his right knee about a 
month and a half into his service when he ran into a fire 
hydrant during group exercises.  He further noted that he was 
taken to the dispensary and then to the Balboa Hospital, 
where he was hospitalized for about 5 days and was put in a 
cast.

With respect to the evidence of record, the evidence includes 
records from the Santa Clara Valley Medical Center dated from 
1989 to 2000 which note the veteran suffered from 
homelessness, nerves, hypertension and anxiety, among other 
health problems.  Specifically, December 1989 notations show 
the veteran reported a 1982 history of right knee lateral 
collateral displacement.  The veteran was diagnosed at this 
time with right knee with no swelling and good range of 
motion, although with mild tenderness of the lateral 
collateral leg area.

In May 2004, the RO received records from the Social Security 
Administration (SSA), which indicate that the veteran was 
found to be disabled for SSA purposes effective January 1988, 
and that his primary diagnosis was paranoid schizophrenia, 
followed by substance dependence disorder.  These records 
also include treatment records from various other health care 
providers which essentially describe the treatment the 
veteran has received over time for his disabling conditions, 
as well as for other health problems.  

At the time of a November 2004 VA examination, the veteran 
complained of recurring pain in his right knee that was 
slowly increasing in severity.  Physical examination revealed 
the veteran's right knee was stable with all ligaments 
intact, no significant localized tenderness, normal patellar 
cracking, no subpatellar crepitus with range of motion or 
active extension, and no neurovascular deficit.  As well, x-
rays taken of the veteran's knees were within normal limits.  
And, x-rays of the right knee showed a small area of 
calcification in the medial collateral ligaments at its 
attachment to the medial femoral condyle, representing old 
Pellegrini Stieda' s disease.  However, the examiner 
determined that there was no evidence of disability which 
could be found in the veteran's right knee.  The examiner 
further noted that the physical and radiographic examinations 
of the right knee were really unremarkable.  The examiner 
commented that certainly one would expect that significant 
injury occurring 22 years prior would show some evidence of 
injury to the knee at the time of the examination.  However, 
the examiner believed that there was in fact no present 
disability in the right knee, and thus, no service-connected 
disability.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed right knee 
disorder.  The record simply does not include evidence that 
the veteran actually suffers from a right knee disability 
which is related to his active service.  Additionally, the 
record does not include any medical evidence showing that the 
veteran presented symptoms related to the claimed right knee 
disorder during active service, or within a one year period 
of his discharged from service.

The Board also acknowledges the veteran and his 
representative's argument that the veteran currently suffers 
from a right knee disorder.  However, the law is clear that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
this case, service connection may only be establish for an 
actual right knee disability, which the evidence does not 
currently show.  Right knee symptomatology, if any, is not 
sufficient to establish service connection.  Although the 
veteran has subjective complaints of right knee pain, there 
is no objective medical evidence in the record that shows his 
right knee has a diagnosable disorder.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

For the foregoing reasons, service connection for a right 
knee disorder must be denied.  In arriving at this 
conclusion, the Board has considered the veteran's oral and 
written argument and lay statements, submitted in support of 
the veteran's claim that he has a right knee disorder related 
to service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions of a 
current disability.  As such, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim of service connection for a right knee 
disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


